Citation Nr: 1145373	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-26 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1970 to December 1971.  He did not serve in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's request to reopen a claim for service connection for bilateral hearing loss.

Jurisdiction was transferred to the Boston, Massachusetts RO in approximately January 2010.

In addition, the Veteran appeals from a July 2010 rating decision which, in pertinent part, denied his request to reopen a claim for service connection for PTSD.

The issue of entitlement to service connection for a traumatic brain injury was raised by the Veteran in a May 2010 statement.  In addition, the issue of entitlement to service connection for tinnitus appears to have been raised by the Veteran in a November 2007 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a November 2007 formal claim, the Veteran reported that he had received treatment for his bilateral hearing loss at the VA facility in Coatesville.  These records are not located in the claims file or in the Veteran's electronic records.  As these records have been adequately identified and are relevant to the instant request to reopen a claim for service connection for bilateral hearing loss, they must be obtained.  38 U.S.C.A. § 5103(a).

The July 2010 rating decision denied the Veteran's request to reopen a claim for service connection for PTSD.  The Veteran filed a timely notice of disagreement objecting to the determination in October 2010.  A statement of the case (SOC) addressing this appeal has not been issued.  The Board is required to remand the request to reopen a claim for service connection for PTSD to allow a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA treatment records, including for any treatment received at the VA facility in Coatesville, as identified by the Veteran in his November 2007 formal claim.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should issue a statement of the case addressing the request to reopen a claim for service connection for PTSD.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


